Exhibit 10.62
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 16, 2010, is entered into by and among WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company formerly known as Wells Fargo Foothill, LLC,
as administrative agent (in such capacity, “Agent”) for the Lenders (as defined
below), FINISAR CORPORATION, a Delaware corporation (“Parent”), OPTIUM
CORPORATION, a Delaware corporation, (“Optium” and Parent, each individually a
“Borrower”, and individually and collectively, jointly and severally, the
“Borrowers”) and the Lenders.
RECITALS
     A. Borrowers, the lenders party thereto from time to time (the “Lenders”)
and Agent, have previously entered into that certain Credit Agreement dated as
of October 2, 2009 (as the same may be modified, supplemented or amended from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrowers. Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.
     B. Borrowers have requested that Agent and the Lenders amend the Credit
Agreement which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.
     C. Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Credit Agreement are being
waived or modified by the terms of this Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Amendments to Credit Agreement.
          (a) Clause (m) of the definition of “Permitted Indebtedness” set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(m) Indebtedness incurred by Non-Loan Parties in an aggregate amount not to
exceed $25,000,000; provided, however, that no Loan Party shall guaranty or
otherwise be liable on account of such Indebtedness.”
          (b) The definition of “Permitted Investments” set forth in
Schedule 1.1 of the Credit Agreement is hereby amended by:

 



--------------------------------------------------------------------------------



 



               (i) deleting the “.” immediately following clause (m) of such
definition and inserting a “,” in lieu thereof;
               (ii) adding the following clauses (n) and (o) to the end of such
definition:
“(n) so long as no Default or Event of Default has occurred and is continuing at
the time of any such Investment or would result therefrom, Investments in
Finisar Shanghai, Inc. made on or after April 16, 2010 and prior to April 30,
2010 in an aggregate amount not to exceed $5,000,000 outstanding at any time,
and”
“(o) so long as no Default or Event of Default has occurred and is continuing at
the time of any such Investment or would result therefrom, Investments made on
or after April 16, 2010 by any Loan Party in such Loan Party’s wholly-owned
Subsidiaries in an aggregate amount for all such Loan Parties not to exceed
$15,000,000 outstanding at any time.”
          (c) The definition of “Permitted Liens” set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by;
               (i) deleting the “, and” immediately following clause (p) of such
definition and inserting a “, ” in lieu thereof,
               (ii) deleting the “ , ” immediately following clause (q) of such
definition and inserting a“, and” in lieu thereof;
               (iii) adding the following clause (r) to the end of such
definition:
“(r) Liens solely securing up to $15,000,000 in the aggregate of the
Indebtedness permitted under clause (m) of the definition of Permitted
Indebtedness so long as any such Lien attaches only to the property of the
Person incurring such Indebtedness.”
          (d) Section 6.11 (b)(iii) of the Credit Agreement through and
including the “;” thereafter is hereby amended and restated in its entirety to
read as follows:
“(iii) in the case of Subsidiaries of Parent that are CFCs, an aggregate amount
of not more than $25,000,000 at any one time (in each case, calculated at
current exchange rates);”
          (e) The table set forth in Section 7(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



         
“Fiscal year ending on or about April 30, 2010
  $ 38,000,000  
Fiscal year ending on or about April 30, 2011
  $ 45,000,000  
Fiscal year ending on or about April 30, 2012 and each fiscal year ending
thereafter
  $ 50,000,000 ” 

     2. Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall not become effective until all of the following conditions precedent shall
have been satisfied in the sole discretion of Agent or waived by Agent:
          (a) Amendment. Agent shall have received this Amendment fully executed
in a sufficient number of counterparts for distribution to all parties.
          (b) Representations and Warranties. The representations and warranties
set forth herein and in the Credit Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) must be true and correct.
          (c) Other Required Documentation. Agent shall have received all other
documents and legal matters in connection with the transactions contemplated by
this Amendment and such documents shall have been delivered or executed or
recorded and shall be in form and substance satisfactory to Agent.
     3. Representations and Warranties. Each Borrower represents and warrants as
follows:
          (a) Authority. Each Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended or modified hereby) to which
it is a party. The execution, delivery and performance by each Borrower of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on any Borrower. No other corporate
proceedings are necessary to consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered by each Borrower. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, and is in full
force and effect.
          (c) Representations and Warranties. The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.

3



--------------------------------------------------------------------------------



 



          (d) No Default. No event has occurred and is continuing that
constitutes a Default or Event of Default.
     4. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     6. Reference to and Effect on the Loan Documents.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.
          (b) Except as specifically set forth in this Amendment, the Credit
Agreement and all other Loan Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and Lenders without defense, offset, claim or contribution.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
     7. Ratification. Each Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement, as amended
hereby, and the Loan Documents effective as of the date hereof.
     8. Estoppel. To induce Agent and Lenders to enter into this Amendment and
to induce Agent and Lenders to continue to make advances to Borrowers under the
Credit Agreement, each Borrower hereby acknowledges and agrees that, after
giving effect to this Amendment, as of the date hereof, there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of any Borrower as against Agent or any Lender with respect to the
Obligations.
     9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

4



--------------------------------------------------------------------------------



 



     10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
     11. Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.
[Remainder of Page Left Intentionally Blank]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

            FINISAR CORPORATION,
a Delaware corporation
      By:   /s/ Kurt Adzema         Name:   Kurt Adzema        Title:   CFO     
  OPTIUM CORPORATION,
a Delaware corporation
      By:   /s/ Kurt Adzema         Name:   Kurt Adzema        Title:   CFO     
  WELLS FARGO CAPITAL FINANCE LLC,
a Delaware limited liability company, as Agent and as a
Lender
      By:   /s/ Patrick McCormack       Name:   Patrick McCormack       
Title:   Vice President        BANK OF AMERICA, N.A.,
a national banking association, as a Lender
      By:   /s/ Nima Rassouli       Name:   Nima Rassouli       Title:  
Assistant Vice President  

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT BY GUARANTORS
Dated as of April 16, 2010
     Each of the undersigned, being a Guarantor (“Guarantor”) under that certain
General Continuing Guaranty, dated as of October 2, 2009, and made in favor of
Agent for the benefit of the Lenders (“Guaranty”), hereby acknowledges and
agrees to the foregoing Second Amendment to Credit Agreement (the “Amendment”)
and confirms and agrees that the Guaranty is and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that, upon the effectiveness of, and on and after the date of the Amendment,
each reference in such Guaranty to the Credit Agreement (as defined in the
Amendment), “thereunder”, “thereof’ or words of like import referring to the
“Credit Agreement”, shall mean and be a reference to the Credit Agreement as
amended or modified by the Amendment. Although Agent has informed Guarantor of
the matters set forth above, and Guarantor has acknowledged the same, Guarantor
understands and agrees neither Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty or any other agreement with Guarantor to so
notify Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any advances or
transaction hereafter.

            AZNA, LLC,
a Delaware limited liability company
      By:   /s/ Kurt Adzema         Name:   Kurt Adzema        Title:   CFO     
  FINISAR SALES INC.,
a Delaware corporation
      By:   /s/ Kurt Adzema         Name:   Kurt Adzema        Title:   CFO     
  KAILIGHT PHOTONICS, INC.,
a Delaware corporation
      By:   /s/ Kurt Adzema         Name:   Kurt Adzema        Title:   CFO     

 